Citation Nr: 9923231	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  96-00 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to education benefits under Section 903 beyond 
the delimiting date of September 25, 1994.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1984.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied entitlement to education 
benefits under Section 903 beyond the delimiting date of 
September 25, 1994.


FINDINGS OF FACT

1.  The veteran's delimiting date for Chapter 32 educational 
assistance benefits was September 25, 1994.

2.  The veteran did not suffer from a physical or mental 
disability that made it medically infeasible to pursue a 
program of education prior to his delimiting date.  


CONCLUSION OF LAW

The veteran's claim for entitlement to education benefits 
under Section 903 beyond the delimiting date of September 25, 
1994, is without legal merit.  38 U.S.C.A. § 3232(a) (West 
1991); 38 C.F.R. § 21.5042 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that he is entitled to 
an extension of the delimiting date for his Section 903 
education benefits.  The veteran argues that a delay of 
several years by the Navy in certifying that he had been on 
active duty resulted in an inability to fully use his 
education benefits.  Accordingly, a three and one-half year 
extension is requested.

Educational assistance benefits under Chapter 32, Title 38, 
United States Code, are available to veterans for qualified 
programs for a period of ten years following separation from 
service.  38 U.S.C.A. § 3232(a).  An extension of that ten 
year period is available if the veteran is prevented from 
initiating or pursuing a program of education because of 
disability that is not the result of his own willful 
misconduct. 38 U.S.C.A. § 3232(a)(2).  The length of the 
period of extension will be the length of time the Secretary 
determines the veteran was prevented from initiating or 
completing such program of education.  38 U.S.C.A. § 
3232(a)(2)(B); 38 C.F.R. § 21.5042(c) (1998).  Evidence must 
be presented which clearly establishes that the veteran's 
disability made pursuit of his program medically infeasible 
during his original period of eligibility.  38 C.F.R. § 
21.5042(c)(3).

The veteran's initial application for Section 903 education 
benefits was received in June 1985.  In August 1985, the RO 
denied the veteran entitlement to Veterans Educational 
Assistance Program benefits, explaining that the evidence did 
not show that the veteran had contributed to the program, and 
that his eligibility to Non-Contributory Veterans Educational 
Assistance Program was not established. 

In April 1987, the veteran's former military service 
department, the Department of the Navy, certified to the VA 
that the veteran had satisfied all service requirements for 
the use of benefits under Section 903 of the Educational 
Assistance Test Program.  In May 1987, the RO awarded the 
veteran education benefits.

The RO continued to award education benefits at intervals 
until December 1994, when a VA Form 22-1999 was received from 
Spring Arbor College.  The RO denied benefits, as the 
veteran's delimiting date of September 25, 1994 had passed. 

In response to a March 1995 telephone inquiry from the 
veteran, in April 1995 the RO sent the veteran correspondence 
explaining that his request for an extension of education 
benefits based on a delay of notification was denied.  

The veteran has not alleged that a disability interrupted his 
chosen program of education.  Rather, the veteran alleges 
that a delay in certification by the Navy precluded him from 
using his education benefits years.  It is averred that had 
the Navy provided timely certification, he would have been 
able to use all of his education benefits.  

Although the Board is sympathetic to the veteran for the 
delays he encountered in receiving his education benefits, 
the law is clear.  The Board is bound by law as enacted by 
Congress and signed by the President.  In this case, the 
applicable law does not support the veteran's contention.  
The language of 38 U.S.C.A. § 3252(a) and 38 C.F.R. § 21.5042 
refer only to a disability of a veteran preventing him or her 
from initiating or completing the chosen program of 
education.  The unambiguous legislation defeats the veteran's 
claim, and accordingly entitlement to education benefits 
under Section 903 beyond the delimiting date of September 25, 
1994, is denied.  When the law is dispositive of a claim, the 
claim should be denied because of lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to education benefits under Section 903 beyond 
the delimiting date of September 25, 1994, is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

